900 F.2d 259
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.Theresa A. CAITO, Plaintiff-Appellant,v.LAKE COUNTY BOARD OF MENTAL RETARDATION AND DEVELOPMENTALDISABILITIES, et al., Defendants-Appellees.
No. 89-3621.
United States Court of Appeals, Sixth Circuit.
April 23, 1990.

Before BOYCE F. MARTIN, Jr. and KRUPANSKY, Circuit Judges, and BAILEY BROWN, Senior Circuit Judge.
PER CURIAM.


1
Plaintiff-appellant, Theresa Caito (Caito), has appealed from the district court's order granting summary judgment in favor of defendants-appellees, Lake County Board of Mental Retardation and Developmental Disabilities (the Board), et al,1 in this action, commenced pursuant to 42 U.S.C. Sec. 1983, alleging a due process violation arising out of the termination of her employment with the Board.  On appeal, Caito has argued that she was deprived of her rights to due process through the operation of the CBA's post-termination grievance procedure and that resort to judicial review in state court of her alleged wrongful termination would have been futile.


2
Upon review of Caito's assignment of errors, the record in its entirety, the briefs of the parties, and the oral arguments of counsel, this court concludes that the district court's order granting summary judgment was proper.  Accordingly, the district court's decision is hereby AFFIRMED for the reasons set forth in the district court's June 6, 1989 order.


3
Additionally, the costs incurred as a result of this appeal are assessed against the appellant pursuant to Fed.R.App.P. 38.



1
 The other defendants-appellees in this case are Michael Christopher, Acting Superintendent of Child Development Center, The Professional Association for the Teaching of the Mentally Retard;  and Charles J. Leberknight